MEMORANDUM *
Barry Northcross Patterson, an Arizona prisoner, appeals from the district court’s dismissal of his civil rights action for failure to exhaust administrative remedies, as required under the Prison Litigation Reform Act of 1995 (“PLEA”), 42 U.S.C. § 1997e(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Patterson concedes that Ngo v. Woodford, 539 F.3d 1108 (9th Cir.2008), forecloses the argument in his opening brief that he satisfied the exhaustion requirement. As to Patterson’s claim that prison officials frustrated his ability to grieve, his conclusory pleadings and submissions are insufficient to survive a motion to dismiss for failure to exhaust administrative remedies. Patterson failed to link any alleged obstruction to his ability to grieve with the Eighth Amendment deliberate indifference claim at issue in this action.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.